January 26, 1920. The opinion of the Court was delivered by
This is an action for damages alleged to have been sustained by the plaintiff, through the wrongful acts of the defendant, in causing the death of his son; and the appeal is from the following order of his Honor, the Circuit Judge, refusing the motion to change the venue:
"This is a motion to change the place of trial of this case from Orangeburg county to Dorchester county; it being claimed by the defendant that Dorchester county is the proper county for the trial thereof. The motion is made under subdivision 1 of section 176 of the Code of Civil Procedure 1912.
"After hearing the evidence, and after full argument of counsel, I am of the opinion that the defendant transacts its corporate business in the county of Orangeburg and maintains an agent or agents therein for such purposes, and that, therefore, Orangeburg is a proper county for trial of this case, as the defendant is a domestic corporation maintaining an agent and transacting its corporate business in Orangeburg county.
"Ordered that the motion of the defendant to change the place on trial from Orangeburg to Dorchester county be, and hereby is, refused."
There was testimony to the effect that the defendant held itself out in both counties as a common carrier for hire.
Appeal dismissed. *Page 462